Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearings that provide notches (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, “several bearings, each bearing comprising a notch whose geometric dimensions are specifically configured to receive and embrace a portion of the flag” (italics added, lines 4-5) is new to the application by itself, or in combination with remaining claim limitations.
As to claim 1, “weather” (line 3) vane in combination with remaining limitations is new.
	As to claim 1, “base swivel in the body “ (italics added, line 4) is new to the application.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the preamble suggests that the “assembly” (line 1) is “for checking …an incident probe” (italics added, lines 1,2), but the body of the claim refers to the same “assembly comprising the incidence probe” (lines 2-3).  Such is not consistent.  Either the probe is or is not part of the assembly; which is it?  
	As to claim 1, what defines an “incident probe”?  Note that Patent No. 5,406,839 provides an “INCIDENCE PROBE” that does not resemble Applicant’s as it has pressure sensors and is not angled.  How does Applicant define his?
	As to claim 1, what does the “a flag” correspond to in the specification/drawing?  Is it the same structure as either the vane or body (or even both), resulting in the same structure being claimed twice?  Is it something that is not even shown in any figure?  What does the “flag” correspond to in the specification and drawings, if anything at all?
	As to claim 1, where are there a plurality of bearings, each “comprising” (line 5) a notch?

    PNG
    media_image1.png
    460
    668
    media_image1.png
    Greyscale
Note that Para 50 refers to “bearing microballs” (italics added), but there is no indication that each ball provides at least one notch, or that such even relates to the claims.  One of ordinary skill recognizes a bearing as a machine that limits movement, but the specification/drawings do not provide a plurality of such machines.  The drawing provides a single item that (possibly) has different sliding surfaces, but each surface is not its own bearing (i.e. machine).  Maybe Applicant is redefining the common meaning of the term bearing?  
	As to claim 1, where are there bearings in any figure?  Para 50 refers to “rolling-bearing microballs” (italics added), but no such structure is apparent anywhere.
	As to claim 2, doesn’t the structure of claim 1 provide for at least a portion of one of the “two stages”, suggestive that that the same structure is being claimed twice?  What, if any, is the relationship between the “two stages” and structure of claim 1?
	As to claim 2, are the “two stages” in addition to the structure of claim 1, suggestive of the assembly being at least 3 stages?  Maybe Applicant is of the (wrong) impression that claim the device has a total of two stages?  
As to claim 3, doesn’t the structure of claim 1 provide for at least a portion of one of the “three stages”, suggestive that that the same structure is being claimed twice?  What, if any, is the relationship between the “three stages” and structure of claim 1?
	As to claim 3, are the “three stages” in addition to the structure of claim 1, suggestive of the assembly being at least 4 stages?  Maybe Applicant is of the (wrong) impression that claim the device has a total of three stages?  
	As to claim 4, doesn’t the structure of claim 1 provide for at least a portion of one of the “more than three stages”, suggestive that that the same structure is being claimed twice?  What, if any, is the relationship between the “more than three stages” and structure of claim 1?
As to claim 4, are the “more than three stages” in addition to the structure of claim 1, suggestive of the assembly being at least 5 stages?  
As to claim 5, “such as a laser” is indefinite.  What is Applicant’s intent?  Is the laser a claim limitation, or isn’t it?
As to claim 5, how does one check “part of the straightness”?  Is there a concept as “part of straightness”?  What geometry does the quoted passage mean in the context of the sensor of the aircraft?
As to claim 10, the preamble calls for an “assembly”, but the body calls for a list of parts (“indicators”) not connected to anything else.  Such is not consistent.  Is this claim limited to an “assembly” or a collection of parts?
As to claim 11, “for example” is indefinite.  What, if anything, is device connected to?
As to claim 11, how might a device be connected to a remote server or phone? Note that Para 42 sends info to such, but the device is not connected to such. Is this claim calling for a message actually being sent?
	As to claim 12, what exact structure does “retaining mechanism” relate to in the specification and/or drawings. This is a means plus function limitation, so it’s necessary to know the exact structure to able to grasp the meaning, along with any equivalents.
	As to claim 15, “for example” is indefinite.  The claim must be clear, it’s not clear if the example if the message, signal and/or vibration so depends.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861